Citation Nr: 9911298	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not plausible.  

2.  The claim of entitlement to service connection for a back 
disability is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In order for a claim to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  All records that have been 
indicated to be relevant have been submitted or it has been 
indicated that they are not available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease contracted in line of duty.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension or arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.307, 3.309 (1998).  

The veteran's service medical records do not reflect any 
finding or treatment for hypertension.  The report of his 
service separation examination, that was conducted in July 
1960, reflects that his vascular system was normal and his 
blood pressure was 140/80.  Service medical records are also 
silent for treatment or finding of any back disability.  In 
March 1959 the veteran was seen with complaints of a sore 
back.  He was hospitalized with the final diagnosis being 
pyelonephritis.

Post service treatment records reflect that in May 1984 the 
veteran was seen by Daniel J. Moran, M.D., when he was 
referred by Dr. Beto for hypertension.  The treatment record 
reflects that the veteran's blood pressure and other medical 
problems were listed in the right upper corner.  The right 
upper corner reflects meningitis in 1976, migraine cluster in 
1963, and hypertension in 1977.  A separate private treatment 
record reflects that the veteran had had migraine headaches 
since 1963.  Another treatment record reflects that the 
veteran had meningitis in 1976.  

Private and VA treatment records reflect that the veteran has 
been seen for complaints regarding his low back in the 
1990's.  A March 1997 private treatment record reflects that 
since 1992 the veteran had a back problem with increased 
lumbar pain requiring physical therapy.  The diagnoses 
include arthritis of the lumbosacral junction, Grade I 
spondylolisthesis of L4 on L5 due to severe facet 
arthropathy, mild central stenosis at L4-5, and small lateral 
disc protrusion on the right at L4-5.  

The veteran has submitted statements from his spouse, 
brother, son-in-law, and brother-in-law, concerning their 
recollection with respect to his complaints and their belief 
that he has had hypertension and back problems since service.  
He also submitted an earnings record from 1962 to 
substantiate his testimony regarding missing two weeks of 
work.  

The veteran also offered testimony indicating that he had 
injured his back when a vehicle turned over during service, 
but indicated he did not receive any treatment for his back 
at the time.  He has also offered testimony that he injured 
his back in a motorcycle accident during service.  Service 
medical records reflect that in September 1958 the veteran 
experienced contusions on the right forearm as a result of a 
motorcycle accident.  Testimony was also offered with respect 
to the veteran being required to lie down for 30 minutes at 
the time of his service separation examination because his 
initial blood pressure reading was high.  

In order for the veteran's claims of entitlement to service 
connection for hypertension and back disability to be well 
grounded, he must submit medical evidence that he currently 
has these disabilities and that they are related to his 
active service.  There is competent medical evidence that the 
veteran currently has disability of the low back and that he 
currently has hypertension.  However, there is no competent 
medical evidence of record that reflects that the veteran had 
chronic disability of the back during service or that he had 
hypertension during service.  The first competent medical 
evidence reflecting that the veteran has chronic disability 
of the back is in the 1990's and the first competent medical 
evidence reflecting that the veteran has hypertension is the 
May 1984 record referring to hypertension in 1977.  The 
veteran's representative has argued that a medical treatise 
indicates that pyelonephritis is an inflammation of the 
kidneys and an important cause of renal damage and 
hypertension.  However, in the absence of any competent 
medical evidence reflecting that the veteran has renal damage 
as a result of his inservice pyelonephritis this treatise 
authority is too speculative to make the claim plausible.  
See Sacks v. West, 11 Vet. App. 314 (1998).  The veteran and 
other lay persons have offered testimony and statements, that 
are presumed credible for purposes of this decision, but they 
are not qualified, as lay persons, to establish a medical 
diagnosis or show a medical etiology merely by their own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran had hypertension or chronic back disability 
during active service or hypertension or arthritis within one 
year following service discharge, or that his currently 
manifested hypertension or back disability are related to 
active service, the claims of entitlement to service 
connection for hypertension and back disability are not well 
grounded.  Caluza.  

The Board views it's discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for hypertension not having been submitted, the 
appeal is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for a back disability not having been submitted, 
the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

